Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-7 have submitted for examination.
Claims 1-7 have been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims rejected under 35 U.S.C. 102() as being anticipated by Biem United States Patent Application Publication 2014/0006330 hereinafter B.




In regard to claims 1, 2
B discloses a computer program product for detecting anomalous activity in online, real-time machine learning environments, the computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to: monitor an online scoring environment, wherein the online scoring environment is comprised of machine learning models for scoring incoming requests, the incoming requests being received and thereafter scored by using model learning models, and wherein outcome actions are initiated based on the score received by each incoming request; perform statistical analysis on incoming scoring requests to determine whether incoming scoring requests are anomalous, wherein the determination is performed by performing domain checks for categorical variables in the incoming scoring requests, and by detecting out of bound values for continuous variables in the incoming scoring requests; determine whether the scores output in the online scoring environment are anomalous, wherein the determination is performed by checking whether null/0 scores are output in the online scoring environment, comparing the output scores against thresholds and historical trends that were established when the model algorithms were trained and/or validated; determine whether the outcome actions are anomalous, wherein the determination is performed by determining whether there is a drift between received scores and outcome actions; tag the anomalous activity with a flag, the flag comprising information about the type of anomaly that is detected; and generate an alert if an anomaly is detected in the incoming scoring requests, the scores output, or the outcome actions. (Figure 4 and Paragraphs 48-52)

In regard to claim 3
B disclose the computer implemented method of claim 2, wherein performing statistical analysis on the incoming scoring request is comprised of performing domain checks for categorical variables in the incoming scoring requests. (Paragraph 45)
In regard to claim 4
B discloses the computer-implemented method of claim 2, wherein performing statistical analysis on the incoming scoring request is comprised of detecting out of bound values for continuous variables in the incoming scoring requests. (Paragraph 45)
In regard to claim 5
B discloses the computer-implemented method of claim 2, wherein performing statistical analysis on the incoming scoring request is comprised of detecting out of bound values in a combination of values in the incoming scoring requests. (Paragraph 45)
In regard to claim 6
B discloses the computer-implemented method of claim 2, wherein performing statistical analysis on the incoming scoring request is comprised of detecting unexpected values in a combination of values in the incoming scoring requests. (Paragraph 41)
In regard to claim 7
B discloses the computer-implemented method of claim 6, wherein a machine learning model is applied to the incoming scoring requests to determine if unexpected values are present in a combination of values in the incoming scoring requests.(Paragraph 22)
                                                     

                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner